Case: 18-20498      Document: 00515076188         Page: 1    Date Filed: 08/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-20498                           August 14, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
EDDIE LEWIS CARTER,

                                                 Plaintiff-Appellant

v.

BRYAN COLLIER, EXECUTIVE DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE,

                                                 Defendant-Appellee


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:18-CV-344


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Eddie Lewis Carter, Texas prisoner # 443810, moved in the district court
for injunctive relief as to a prison grooming policy implemented by the Texas
Department of Criminal Justice (TDCJ). He contended that the policy, which
required offenders to be clean shaven once a year for an identification picture,
infringed on his freedom to practice his religion (i.e., Islam). The district court



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20498     Document: 00515076188     Page: 2   Date Filed: 08/14/2019


                                  No. 18-20498

entered an order denying injunctive relief and, subsequently, ordered that the
lawsuit – which putatively arose under 42 U.S.C. § 1983 – be dismissed after
Carter failed to pay the filing fee or request leave to proceed in forma pauperis
(IFP). He later sought an emergency preliminary injunction in which he noted,
inter alia, that he was being threatened with potential discipline if he did not
shave his beard. The district court denied the motion.
      The record reflects that Carter did not file a timely notice of appeal from
the denial of his motion for injunctive relief. While he appealed within the 30-
day period to seek an extension of time due to excusable neglect or good cause,
see FED. R. APP. P. 4(a)(5)(A), we have not treated his notice of appeal as such
a request because he did not give an explanation for his late filing in connection
with his appeal, see Henry v. Estelle, 688 F.2d 407, 407 (5th Cir. 1982). Thus,
the denial of his motion for injunctive relief is not before this court. However,
Carter timely appealed from the order of dismissal and the denial of his motion
for an emergency preliminary injunction. Accordingly, those dispositions are
before this court.
      Carter disputes the finding that he was not entitled to injunctive relief
regarding the policy requiring offenders to shave their beards each year for an
identification picture. However, the most recent version of the policy, effective
December 1, 2017, has removed the annual shaving requirement. This policy
modification – which Carter does not dispute or acknowledge – effectively
realized the relief that he sought. Carter has not argued that the TDCJ altered
the policy as a pretense for continuing to engage in possible unlawful conduct,
asserted that the TDCJ is not following the changes to the policy, or overcome
the solicitude afforded the TDCJ’s change to its policy. See Sossamon v. Lone
Star State of Tex., 560 F.3d 316, 325 (5th Cir. 2009); Stauffer v. Gearhart, 741
F.3d 574, 582 (5th Cir. 2014). Also, there is no indication that the duration of



                                        2
    Case: 18-20498     Document: 00515076188      Page: 3    Date Filed: 08/14/2019


                                  No. 18-20498

any possible future claim as to enforcement of the policy would be too short to
be fully litigated or that, in light of the revision, Carter could be subject to the
same official action again. See Spencer v. Kemna, 523 U.S. 1, 17-18 (1998). His
demand for injunctive relief is moot. See Demoss v. Cain, 636 F.3d 145, 150
(5th Cir. 2011); Stauffer, 741 F.3d at 581-83 & n.6; Sossamon, 560 F.3d at 325.
      If the instant appeal is construed liberally, see Haines v. Kerner, 404 U.S.
519, 520 (1972), Carter disputes the procedural dismissal of his suit for failing
to pay the filing fee or obtaining leave to proceed IFP. However, his challenge
to the dismissal implicates his desire to have the prison policy stopped. Carter
argues that the dismissal restricted his ability to show that the policy no longer
should be enforced and that he was entitled to offer evidence as to whether the
policy should be enjoined. Because the policy has been modified to remove the
challenged provision, the ultimate remedy that Carter seeks has been realized,
i.e., resumption of the lawsuit would not enable Carter to obtain further relief
because the TDCJ’s removal of the challenged policy has resolved the dispute
underlying the lawsuit. See Sossamon, 560 F.3d at 324 & n.10; Harris v. City
of Houston, 151 F.3d 186, 189 (5th Cir. 1998). Accordingly, his challenge to the
dismissal also is effectively moot.
      Given the foregoing, the appeal should be dismissed as moot. In light of
this disposition, Carter’s motions for a preliminary injunction, certification of
a class to contest the policy, and the appointment of counsel are denied.
      DISMISSED AS MOOT; MOTIONS DENIED.




                                         3